Case 20-10343-LSS Doc 2745 Filed 04/30/21 Page 1 of 2

FILED
2021 APR 30 AMO: 39

 

CLERK
Justice Lauri Selber Silverstein SRN HEL sions
BSA Bankruptcy Case

824 Market Street

6" Floor

Wilmington, DE 19801

April 29, 2021
Dear Justice Silverstein,

| am writing you today in the hopes you will continue making rulings which will
support and guarantee real compensation to the hundreds of victims of child

abuse at the hands of the Boy Scouts of America. We both know that the BSA,
and the insurance companies, i representing
the BSA are working very hard towards settling our claims for mere pennies on
the dollar. As you know the BSA has literally billions of dollars in assets and
insurers have billions more in liability insurance covering any claims of child abuse
made against the Boy Scouts of America. The recent offer of 650 million dollars to
settle these cases is to say the least, insulting!

Unlike many others that have made claims against the BSA

gus However, looking back upon my life, IImarked the beginning of a
life plagued by depression homelessness, mental illness, and drug and alcohol
addiction...... Thus creating a domino effect, if you will.

| quit the Boy Scouts very soon after | was raped by (yy
SE | want to make it very clear

get our water safety merit badge. | f

| do remember that my parents were greatly concerned and were aware
something was deeply troubling me. As parents, they went to great lengths to get

 
 

    

 

 
Case 20-10343-LSS Doc 2745 Filed 04/30/21 Page 2 of 2

me the help | so desperately needed. This included letting me transfer to a public
school and seeing a therapist twice weekly. However, nothing changed as |
refused to share my deep dark secret with anyone. So instead of a somewhat
sensitive, gifted child with an IQ of 142....A child who had his whole life ahead of
him....and could have been anything he wanted.

      

At public schools | fell in with a bad crowd and fi

carreras In 1970 it marked the beginning of a life long struggle with
alcoholism, drug addiction and eventually mental illness

In spite of my misspent youth and endless failures in my early adult life | found
myself in my early thirties and luckily found a way to become a productive

member of society. In the early 90's Ma nd secured a
PF After two seasons of crabbing in the Bering Sea |

GE and maintained a series of job as a deck hand on offshore supply vessels
with i | later received my

From there | joined (i nd started sailing with the
GE «00 big ships (700 ft. - 1000 ft.) as an Po
Pee | went on to serve in the Po

In closing, let me say | beat the odds and all the naysayers who didn’t believe |
would make it to the age of 21. My biggest regret in life though, is everything |
put my parent and siblings through. |ijgigummmmmilemlelelaei ellis
“HERE Could | somehow puta price on that? Could! put a xy

survived or all the heartache I’ve caused to myself and the ones | love? The
answer to this is quite simply no! On May 19" | will vote how I’m advised to vote.

Yes or no, | will follow Po advice on this matter.

 

 
